Owen, J.
(dissenting). I think the judgments in these cases should be affirmed. I fail to appreciate the ambiguity which it is claimed justified the reception of the rejected evidence. The pleadings in the cases disclose that the defend*52ant is a co-operative association organized under the laws of the state of Illinois; that it is organized for the purpose of handling co-operatively and collectively the milk products of its members without any pecuniary profit whatever; that it was instituted for the mutual help and benefit of its members and to promote their general welfare in their business dealings in the Chicago fluid-milk district. From the evidence legitimately in the case it appears that any one who signs the contracts similar to the contracts involved in these actions becomes a member in the defendant co-operative association, and that the purpose of this co-operative enterprise was to bring to the single control of the defendant for marketing purposes all of the milk produced by its members. It appears indisputably that the form of the contract which is the subject of these cases was to bring the members into a co-operative enterprise with the purpose of controlling so far as possible the natural milk supply of the city of Chicago. .
Uniformity of treatment of its members is an inherent element of every co-operative concept. When it appears, as it plainly does by the pleadings in these cases, that co-operation in the marketing of milk products was the purpose to be attained by this enterprise, I can see no ambiguity in this contract. The contract which constituted the defendant the agent of all its members to market their product provided a very simple and efficient method for bringing their product under a single control, and thus constituted a pooling of the products of the members. The accomplishment of the enterprise required that the volume of milk produced by the participants in the enterprise should be marketed as a unit,' and the proceeds arising from the marketing of this unit should be distributed pro rata among the members of the association. This dominant thought cannot be ignored when it comes to a construction of the contract signed by all those participating in the enterprise.
*53When, therefore, the contract provides that the milk of the individual member shall be marketed, “together with milk delivered by other members signing similar agreements, . . ; in such a way as it shall deem best for the advantage of all persons signing similar agreements,” there can be no doubt of the duty imposed upon and assumed by the defendant cooperative association. Each and every member is to be accorded the same treatment that is accorded to each and every other member, and each member is entitled to his pro rata share of the proceeds arising from the marketing of the combined products of the members treated as a unit.
This right of the individual member and the duty devolving upon the defendant is wholly inconsistent with the right of the defendant to kick out a portion of its members in order that the remaining members may enjoy topmost prices. The obligation of the defendant is to accord to each and all of its members uniformity of treatment. If it has a volume of milk greater than can be absorbed by its market for fluid-milk purposes, it must make some other disposition of a portion of the volume, but the proceeds of the sale of the entire volume must be apportioned ratably among the members. For these reasons, the general principles relating to the duties which the principal owes his agent do not apply. Those duties have been modified by express contract.
For these reasons, rather briefly and cursorily stated, I must dissent from the conclusion reached in the majority opinion.
I am authorized to state that Mr. Justice Fritz and Mr. Justice Fairchild concur in these views.
The following opinion was filed May 10, 1932: